DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100’ (page 10, paragraph [0034], line 1, etc.) and LS (page 13, paragraph [0042], line 2, etc.).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 114’, 118’, 120’, L2, L3, L4, R2, R3, R4 (Fig. 3), C, L1, R1 and 108’ (Figs. 3 and 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the meaning of “□” (page 7, line 2, etc.) is unclear.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 10-12, 14-16 and 20-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eichenholz et al. (US Pat. Pub. No. US 2019/0129009 A1)
Regarding claim 1, Eichenholz et al. discloses a light detection and ranging system (lidar system) 100 comprising: at least one laser 110 that emits a laser beam (paragraphs [0028] and [0033]); a beam steering device (a polygon mirror) 300-1 that steers beams emitted by the laser 110 at a desired angle (paragraphs [0059]-[0060] and Fig. 4); a curved mirror 300-2 (with a reflecting surface 320) that reflects the steered beams at any desired angle or direction (paragraphs [0059] and [0065]; Fig. 4).
Regarding claim 3, Eichenholz et al. discloses wherein the beam steering device 300-1 has a fixed position (a rotation axis) relative to the laser 110 (Fig. 4).
Regarding claim 4, Eichenholz et al. discloses wherein the mirror 300-2 has a fixed position relative to the laser 110 (inherently because the mirror only rotates not shifts; Fig. 4).
Regarding claim 5, Eichenholz et al. discloses wherein the mirror 300-2 has a fixed position relative to the beam steering device 300-1 (inherently because both mirror and beam steering device only rotate not shift; Fig. 4).
Regarding claim 10, Eichenholz et al. discloses wherein the mirror 300-2 has a spherical profile (inherently because the reflecting surface 320 is curved; paragraph [0065]).
Regarding claim 11, Eichenholz et al. discloses a light detection and ranging system (a lidar system) 100, comprising: at least one laser 110 configured to selectively emit a laser beam (paragraphs [0028] and [0033]); a beam steering device (a polygon mirror) 300-1 for steering the emitted laser beam at a selected one of a plurality of available angles (paragraphs [0059]-[0060] and Fig. 4); a curved mirror (with a reflecting surface 320) 300-2 that reflects the steered laser beam at a predetermined trajectory responsive to the steered angle of the laser beam (paragraphs [0059] and [0065]; Fig. 4); a laser beam detector 140 configured to detect a return signal corresponding to an interaction between an ambient object 130 and the reflected laser beam (paragraphs [0030] and [0040]; Figs. 1 and 4); and a signal processor (a controller) 150 for receiving the return signal and responsively producing a lidar signal containing information about the ambient object 130 (paragraphs [0041]-[0042).
Regarding claim 12, Eichenholz et al. discloses a controller 150 for directing the beam steering device 300-1 to the selected angle and processing the lidar signal responsively (paragraphs [0041]-[0042] and [0059]; Figs. 1 and 4).
Regarding claim 14, Eichenholz et al. discloses wherein the beam steering device 300-1 has a fixed position (a rotation axis) relative to the laser 110 (Fig. 4).
Regarding claim 15, Eichenholz et al. discloses wherein the mirror 300-2 has a fixed position relative to the laser 110 (inherently because the mirror only rotates not shifts; Fig. 4).
Regarding claim 16, Eichenholz et al. discloses wherein the mirror 300-2 has a fixed position relative to the beam steering device 300-1 (inherently because both mirror and beam steering device only rotate not shift; Fig. 4).
Regarding claim 20, Eichenholz et al. discloses wherein the mirror 300-1 has a spherical profile (inherently because the reflecting surface 320 is curved; paragraph [0065]).
Regarding claim 21, Eichenholz et al. discloses a focusing lens for collimating the reflected laser beam into a collimated output beam (paragraphs [0034] and [0036]).
Regarding claim 22, Eichenholz et al. discloses a method of providing a light detection and ranging system (a lidar system) 100, the method comprising: providing a system including at least one laser 110, a beam steering device 300-1 , and a curved mirror 300-2 (with a reflecting surface 320) (paragraphs [0059] and [0065]; Fig. 4); emitting a laser beam 110 from the at least one laser (paragraphs [0028] and [0033]); with the beam steering device 300-1, steering the emitted laser beam at a selected one of a plurality of available angles (paragraphs [0059]-[0060] and Fig. 4); reflecting the steered laser beam from the curved mirror 300-1 at a predetermined trajectory responsive to the steered angle of the laser beam (Fig. 4); detecting a return signal corresponding to an interaction between an ambient object 130 and the reflected laser beam (paragraphs [0030] and [0040]; Figs. 1 and 4); and receiving the return signal and responsively producing a lidar signal containing information about the ambient object 130 (paragraphs [0041]-[0042).
Regarding claim 23, Eichenholz et al. discloses directing the beam steering device 300-1 to the selected angle and processing the lidar signal responsively (paragraphs [0041]-[0042] and [0059]; Figs. 1 and 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8-9, 17, 19, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz et al. in view of Wang et al. (US Pat. Pub. No. US 2020/0182979 A1)
Eichenholz et al., as discussed above, differs from the instant claimed invention in not disclosing (as in claims 6, 17 and 24) the at least one laser including a plurality of lasers; (as in claims 8, 19 and 26) the plurality of lasers includes a first laser that emits a laser beam toward a first location on the beam steering device, the plurality of lasers including a second laser that emits a laser beam toward a second location on the beam steering device, the second location being different than the first location; and (as in claim 9) a pattern on the beam steering device at the first location is optimized for the first laser and a pattern on the beam steering device at the second location is optimized for the second laser.
Wang et al. discloses a light detection and ranging system 102 comprising: a light source 1128 including a first laser that emits a laser beam toward a first location on a beam steering device 1138, a second laser that emits a laser beam toward a second location on the beam steering device 1138, the second location being different than the first location (Fig. 11); and a pattern on the beam steering device 1138 at the first location is optimized for the first laser and a pattern on the beam steering device 1138 at the second location is optimized for the second laser (Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the plurality (two) of lasers as taught by Wang et al. in place of one laser of Eichenholz et al. because of the same functionality for the lidar system.



Allowable Subject Matter
Claims 2, 7, 13, 18 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LaChapelle (US Pat. No. 10,732,281 B2) discloses a light detection and ranging system comprising: at least one laser that emits a laser beam; a beam steering device; and a curved mirror.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
May 12, 2022